—Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered July 17, 1997 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for failure to state a cause of action.
Petitioner, an inmate at a State correctional facility, requested that he be transferred to a correctional facility in Georgia. After his verbal and written requests were denied, petitioner commenced this CPLR article 78 proceeding. Respondents moved to dismiss the petition on various grounds. Supreme Court granted the motion and dismissed the petition for failure to state a cause of action. Petitioner appeals.
We affirm. The decision whether to transfer an inmate from one prison to another is generally an administrative matter and a prisoner has no standing to challenge the place of his or her confinement (see, Matter of Richards v Czarnetzky, 68 AD2d 984, lv denied 47 NY2d 707; see also, Finetti v Soley, 73 AD2d 955). Furthermore, petitioner has presented no evidence that any statutory or constitutional right was violated when his request for a transfer was denied (see, Matter of Howard v Miller, 193 AD2d 988). Accordingly, Supreme Court’s judgment is affirmed.
Mikoll, J. P., Mercure, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.